NOTE: ThiS order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
JURIS ZANIS PUPOLS AND
JZP ENTERPRISE - USA,
Plaintiffs-Appellan,ts,
V.
UNITED STATES PATENT AND TRADEMARK
OFFICE,
Defendan.t-Appellee,
and
TOPCO SALES, INC.,
Defen.dcmt.
2010-1245
Appea1 from the United States District C0urt for the
N0rthern District of Indiana in case n0. 09-CV-O425,
Judge Philip P. Sim0n.
ON MOTION
ORDER

PUPOLS V. US PTO 2
Juris Zanis Pupols submits a response to this court’s
September 10, 2010 order denying his motion for
appointment of an attorney and moves for various relief
Arguments concerning the merits of this appeal should
be included in the briefs
Accordingly,
IT ls ORDERED THAT:
The motion is denied
FOR THE CoURT
0CT 2 1 2010
/s/ J an Horbaly
Date J an H0rbaly
Clerk
ccc Juris Zanis Pup01s
Raymond T. Chen, Esq.
l
us courrl:o¥EAPPsAnLs F0R
519 ms F£nenAr.crncu1r
0CT 2 1 2010
JAN HDRBAL¥
CLERK